 1322 NLRB No. 961Member Higgins did not participate in the underlying representa-tion case. However, he agrees that the Respondent has not raised
anything that is properly litigable before the Board in this test-of-
certification case.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Beverly Enterprises-West Virginia, Inc., d/b/a Glas-gow Rehabilitation and Living Center andUnited Steelworkers of America, AFL±CIO±
CLC. Case 9±CA±34245November 21, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge about September 30, 1996, theGeneral Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on Oc-
tober 3, 1996, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 9±RC±
16346. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint.On October 28, 1996, the General Counsel filed aMotion for Summary Judgment and Memorandum in
Support. On October 29, 1996, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. On November 12, 1996, the Respondent filed
a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain but attacks the validity of the certifi-
cation on the basis of the Board's determination in the
representation proceeding that the Respondent's li-
censed practical nurses (LPNs) are not statutory super-
visors.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,has been engaged in the operation of a nursing home
providing skilled nursing care at its Glasgow, West
Virginia facility. During the 12-month period preced-
ing issuance of the complaint, the Respondent, in con-
ducting its operations, derived gross revenues in excess
of $100,000 and purchased and received at its Glas-
gow, West Virginia facility goods valued in excess of
$5000 directly from points outside the State of West
Virginia. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the Union is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held August 11, 1994, theUnion was certified on August 28, 1996, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time licensed prac-tical nurses employed by [Respondent] at its Glas-
gow, West Virginia facility, excluding all other
employees, and all professional employees, guards
and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout September 12, 1996, upon receipt of the cer-tification, the Respondent refused to recognize and bar-
gain with the Union as the exclusive bargaining rep-
resentative of the Unit. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after September 12, 1996, to rec-ognize and bargain with the Union as the exclusive
collective-bargaining representative of employees in
the appropriate unit, the Respondent has engaged in
unfair labor practices affecting commerce within the 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''meaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Beverly Enterprises-West Virginia, Inc.,
d/b/a Glasgow Rehabilitation and Living Center, Glas-
gow, West Virginia, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with UnitedSteelworkers of America, AFL±CIO±CLC, as the ex-
clusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time licensed prac-tical nurses employed by [Respondent] at its Glas-
gow, West Virginia facility, excluding all other
employees, and all professional employees, guards
and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Glasgow, West Virginia, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director forRegion 9 after being signed by the Respondent's au-thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since September 30, 1996.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.November 21, 1996
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Steel-workers of America, AFL±CIO±CLC, as the exclusive
representative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time licensed prac-tical nurses employed by us at our Glasgow, West 3GLASGOW REHABILITATION AND LIVING CENTERVirginia facility, excluding all other employees,and all professional employees, guards and super-
visors as defined in the Act.BEVERLYENTERPRISES-WESTVIRGINIA,INC., D/B/AGLASGOWREHABILITATIONANDLIVINGCENTER  5The National Labor Relations Board has found that we violated the National Labor Relations Act andhas ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UNITED STEELWORKERS OF AMERICA, AFL±CIO±CLC, asthe exclusive representative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put in writing and sign any agreement reachedon terms and conditions of employment for our employees in the bargaining unit:All full-time and regular part-time licensed practical nurses employed by us at our Glasgow, WestVirginia facility, excluding all other employees, and all professional employees, guards and su-
pervisors as defined in the Act.BEVERLY ENTERPRISES-WEST VIRGINIA,INC., D/B/A GLASGOW REHABILITATION ANDLIVING CENTER(Employer)DatedBy(Representative)(Title)
550 Main Street, Room 3003, Cincinnati, Ohio 45202-3271, Telephone 513±684±3663.